SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2013 NUMEREX CORP. (Exact Name of Issuer as Specified in Charter) Pennsylvania 0-22920 11-2948749 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 3330 Cumberland Blvd, SE, Suite 700 Atlanta, Georgia (Address of principal executive offices) (Zip code) (770) 693-5950 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 2, 2013, Numerex Corp (the “Company”) issued a press release announcing its revised financial results for the fourth quarter and full year ended December 31, 2012. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. In the press release, the Company uses a non-GAAP financial measure, “net earnings before non-cash items,” and includes a reconciliation of this measure to GAAP. The Company believes that this presentation of non-GAAP earnings provides useful information relating to its financial condition and results of operations, which provides management and investors with a more complete understanding of the Company’s performance and certain additional financial or business trends.The Company believes that the line on the Company’s consolidated statement of operationsentitled, “Net earnings” is the most directly comparable GAAP measure to non-GAAP net earnings before non-cash items. The information contained in this Current Report (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, or incorporated by reference in any filing by the Company under the Exchange Act or the Securities Act of 1933, as amended, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by reference in such filing. Item9.01.Financial Statements and Exhibits. (d)Exhibits. Press Release, dated April 2, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUMEREX CORP. Date:April 2, 2013/s/ Alan B. Catherall Alan B. Catherall Chief Financial Officer Exhibit Index Press Release, datedApril 2, 2013
